DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 14 June 2022 is acknowledged.  The traversal is on the ground(s) that the claimed groups meet the requirements of PCT Rule 13.1 as a product and a process.  This is not found persuasive because there are more than merely a product and process present (See restriction requirement).  Furthermore, as was stated, at least claim 12 is believed to lack novelty or inventive step.  Thus the shared technical feature is not considered to be a special technical feature and unity of invention is lacking per PCT Rule 13.2.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-5, 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires the method step of obtaining solution of Li2MnO4 or other ceramic, obtaining a powder of Li2MnO4 or other ceramic, etc.  these limitations are not disclosed in such a way that the skilled artisan would have been able to practice the scope of what is claimed.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now. 


(A) The breadth of the claims.  The claims invoke that the material is “other ceramic.”  IN the specification, only a specific and very select group of ceramics is invoked.  It is not clear that any other ceramic would have been useful in the invention, or even usable in the invention.  Applicant has invented a species and now seeks to broadly claim a genus.  There is no description of what materials would be applied to other ceramics which are not named.  I t is not clear from the specification what salts or oxides, for example, would work, if any, in the invention.  The skilled artisan is left to determine a functioning scope of the claim without direction. 
(B) The nature of the invention.  The nature of “other ceramics” claimed is vague.  This encompasses an infinite amount of naturally formed or synthetic materials, in varying forms and types.  It is not clear, for example, what would be the nature of the invention if a aluminum oxide were chosen as the ceramic.  Would it still serve the desired function of an electrode?  The skilled artisan has to determine the nature of what is claimed now, as it goes beyond the disclosure. 
(C) The state of the prior art.  The prior art is versed in ceramic production methods.  It is the lack of clarity and general vagueness of the claim that causes lack of enablement. 
(D) The level of one of ordinary skill.  The skilled artisan would be able to practice the methods in the specification with the materials listed in the specification. 
(E) The level of predictability in the art.  The art is considered predictable.
(F) The amount of direction provided by the inventor.  The inventor has not provided direction as to what “other ceramics” would include, or how to determine what would be desirable or functional, outside of the species that are listed in the specification.  The skilled artisan is left to determine how or whether the invention would function with the scope of “other ceramics” without direction.
(G) The existence of working examples.  The examples describe a small list of materials as opposed to the infinite “other ceramics” now claimed. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The quantity of experimentation is undue.  THE skilled artisan would have to determine what “other ceramics” would be functional, what processing of these materials would entail, and how they might interact with the process in general.  The amount of experimentation needed to practice the scope of what is claimed is undue.  
Each of claims 2-3 and 6-9 depends from claim 1 and is also not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires the method step of obtaining solution of Li2MnO4 or other ceramic, obtaining a powder of Li2MnO4 or other ceramic, etc.  Claim 1 then later requires the step of forming a disc containing Li2MnO4, the other ceramic, and metal.  The metes and bounds of claim 1 are unclear.  Does Claim 1 require Li2MnO4 or other ceramic, or does it require both Li2MnO4 AND other ceramic be present?  It is believed that the scope of the invention includes two separate embodiments, one in which Li2MnO4 is precipitated on a metal, then is mixed with “other ceramic,” and a separate embodiment in which “other ceramic” is precipitated on the metal and mixed with Li2MnO4 afterward.  However, these are expressed as a singular embodiment, and this has caused confusion in the claim as stated.  If such is not the case, the claim is still indefinite.  
Each of claims 2-3 and 6-9 depends from claim 1 and is also indefinite.

Conclusion
No rejections are made over the prior art at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200239328 A1 discloses Li2MoO4 ceramic material processing for electrode materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734